This conviction was for violating the local option law. The record is without bills of exception.
The motion for new trial raises two questions. First, the court erred in refusing the motion for continuance; and, second, that the *Page 638 
evidence does not show the local option law to have been in force in the county. In respect to the application for continuance it is sufficient to state that while there was quite a contest over it in regard to diligence, it can not be considered, because a bill of exceptions was not reserved to the court's refusing to grant the motion. In regard to the second ground, we are of opinion that the evidence shows that the law was in force. The statement of facts as now before us cures the defects in the statement of facts, as originally copied in the transcript, in respect to the publication of the result of the election in a newspaper. Without going into a discussion of the matters further, we hold that the statement of facts as now presented is sufficient and shows clearly that the fact of the publication was preserved and formed a part of the original statement of facts.
There being no error in the record, the judgment is affirmed.
Affirmed.
McCord, Judge, not sitting.